DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on January 21, 2021.  As directed by the amendment: claims 1, 18, 36, 47, and 80-83 have been amended.  Thus, claims 1-10, 12-29, 31-37, 39-42, 44-49, 51-53, and 71-83 are presently pending in this application.
	Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every 112(a) rejections previously set forth in the Non-Final Office Action mailed October 29, 2020.
	Response to Arguments
Applicant's arguments filed January 21, 2021 have been fully considered but they are not persuasive. 
Applicant argues on pg. 13 of the Remarks that the tube of Mason does not extend along a dimension of the boundary.  The Examiner respectfully disagrees and notes that the claim does not require all or even the majority of the tube to extend along a dimension of the boundary.  As such, the examiner maintains that a portion of the tube extends along a dimension of the boundary, discussed in further detail below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 12-29, 31-37, 39-42, 44-49, 51-53, and 71-79 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mason (US 20070078377).
	Regarding claim 1, Mason discloses a drug delivery reservoir cassette for a pump (48 in fig. 2), the pump having a lock member movable between an open position and a closed position (the examiner notes that the pump with the lock member is not positively recited and is considered functional; in the instant case, Mason discloses a pump 46 in fig. 2 which has a lock member 54 and 98 in fig. 3 which is movable from an open position in fig. 3 to a closed position in fig. 2), the cassette comprising: a cassette housing (64 in fig. 3) having a front surface (see below), a back surface (see below) and lateral sidewalls (see below), the cassette housing defining a transverse axis extending between the lateral sidewalls (axis extending between lateral sidewalls below; 44 in fig. 

    PNG
    media_image1.png
    425
    430
    media_image1.png
    Greyscale


the cassette housing including: a cassette body region defining a fluid reservoir chamber therein (70 in fig. 3 defines a chamber for reservoir 156 in fig. 4), and a cassette base region extending longitudinally from the cassette body region (68 in fig. 3), the cassette base region having an end surface extending transversely between the lateral sidewalls opposite the cassette body region (see below) and a boundary configured to be received by the pump (see below), the boundary including a pair of opposing rails disposed on opposite sides of the longitudinal axis (see below; beveled 

    PNG
    media_image2.png
    691
    673
    media_image2.png
    Greyscale


and a peristaltic tube disposed in the cassette base region proximate the end surface (80 in fig. 3; a portion of the tube is proximate the end surface in fig. 3) and extending between the lateral sidewalls (fig. 3) and along a dimension of the boundary 

    PNG
    media_image3.png
    362
    547
    media_image3.png
    Greyscale

Regarding claim 2, Mason discloses the pair of opposing rails are substantially symmetrical about the longitudinal axis (fig. 4).
Regarding claim 3, Mason discloses each of the opposing rails is recessed relative an adjacent portion of the boundary in plan view (fig. 4).
Regarding claim 4, Mason discloses the pair of opposing rails are aligned in a transverse direction relative the longitudinal axis (fig. 4).
Regarding claim 5, Mason discloses each of opposing rails defines an abutment surface facing toward the cassette body region (see below).

    PNG
    media_image4.png
    376
    583
    media_image4.png
    Greyscale

Regarding claim 6, Mason discloses the cassette base region includes an engagement surface configured to be engaged by the lock member when in the closed position (see below).

    PNG
    media_image5.png
    321
    525
    media_image5.png
    Greyscale

Regarding claim 7, Mason discloses the pair of opposing rails are spaced from the engagement surface in a direction along the longitudinal axis (fig. 3 shows the engagement surface positioned above the rails).
Regarding claim 8, Mason discloses the boundary includes an alignment key aligned parallel with the longitudinal axis see below; the alignment key includes a dimension which extends parallel with the longitudinal axis) and defining a receiving recess to receive an alignment pin from the pump (the slot formed by the alignment key is functionally capable of receiving an alignment pin from a pump).

    PNG
    media_image6.png
    511
    769
    media_image6.png
    Greyscale

Regarding claim 9, Mason discloses the alignment key is spaced from the pair of opposing rails and from the engagement surface in a direction along the longitudinal axis (the majority of the rails are positioned above the alignment key so that the 
Regarding claim 10, Mason discloses cassette base region includes a support rib projecting from the boundary in engagement with the peristaltic tube (see below).

    PNG
    media_image7.png
    318
    401
    media_image7.png
    Greyscale


	Regarding claim 12, Mason discloses the end surface comprises two end surface portions (see below).

    PNG
    media_image8.png
    257
    604
    media_image8.png
    Greyscale


	Regarding claim 13, Mason discloses the cassette base region includes a contoured surface (see below) configured to mate a corresponding surface of the pump (the surface is functionally capable of mating with a corresponding surface of a pump).

    PNG
    media_image9.png
    378
    656
    media_image9.png
    Greyscale

	Regarding claim 14, Mason discloses the contoured surface has a concave shape directed toward the boundary in plan view (fig. 3).
	Regarding claim 15, Mason discloses the contoured surface is substantially symmetrical about the longitudinal axis (fig. 3).
	Regarding claim 16, Mason discloses a beneficial agent contained in the fluid reservoir chamber (paragraph 52 discloses medication in the reservoir).
	Regarding claim 18, Mason discloses a drug delivery reservoir cassette for a pump (48 in fig. 2), the pump having a lock member movable between an open position and a closed position (the examiner notes that the pump with the lock member is not positively recited and is considered functional; in the instant case, Mason discloses a pump 46 in fig. 2 which as a surface 102 in fig. 4 which is functional as a lock member 

    PNG
    media_image10.png
    425
    432
    media_image10.png
    Greyscale

the cassette housing including: a cassette body region (70 in fig. 4) defining a fluid reservoir chamber therein (chamber 156 is received in the body region in fig. 4), and a cassette base region extending longitudinally from the cassette body region (68 in 

    PNG
    media_image11.png
    691
    673
    media_image11.png
    Greyscale

the cassette base region including an engagement surface extending transversely proximate the end surface and configured to be engaged by the lock member when in the closed position (see below), the boundary being disposed between 
    PNG
    media_image12.png
    524
    598
    media_image12.png
    Greyscale

and a peristaltic tube disposed in the cassette base region proximate the end surface (80 in fig. 4) and extending aligned with the engagement surface between the lateral sidewalls (fig. 4 shows the tube 80 extending across the engagement surface and perpendicularly aligned with the engagement surface) and along a dimension of the boundary (see below; see response to arguments above), the peristaltic tube in fluid communication with the fluid reservoir chamber (paragraph 52).

    PNG
    media_image3.png
    362
    547
    media_image3.png
    Greyscale

Regarding claim 19, Mason discloses the engagement surface is substantially coplanar with the back surface of the cassette housing (fig. 3).
Regarding claim 20, Mason discloses the engagement surface comprises a recessed area recessed relative the back surface of the cassette housing (area 114 in fig. 3 is recessed relative to back surface as shown above).
Regarding claim 21, Mason discloses the recessed area is shaped to receive the lock member when in the closed position (paragraph 31 discloses mating dovetail features).
Regarding claim 22, Mason discloses the recessed area tapers in plan view to a smaller cross dimension toward the end surface of the cassette housing (see below).

    PNG
    media_image13.png
    512
    518
    media_image13.png
    Greyscale


Regarding claim 23, Mason discloses the engagement surface comprises a pair of engagement surface portions on opposite sides of the longitudinal axis (see below).

    PNG
    media_image14.png
    462
    451
    media_image14.png
    Greyscale


Regarding claim 24, Mason discloses the pair of engagement surface portions are substantially symmetrical about the longitudinal axis (see above).
Regarding claim 25, Mason discloses the engagement surface comprises an elongated strip (see below).

    PNG
    media_image15.png
    527
    586
    media_image15.png
    Greyscale


Regarding claim 26, Mason discloses the engagement surface comprises a unitary bridge across the longitudinal axis (see below; the surface represents a single or unitary piece extending across the longitudinal axis).

    PNG
    media_image16.png
    462
    451
    media_image16.png
    Greyscale


Regarding claim 27, Mason discloses the boundary includes an alignment key aligned parallel with the longitudinal axis (see below) and defining a receiving recess to receive an alignment pin from the pump (slot 160 is fully capable of receiving an alignment pin from a pump).

    PNG
    media_image17.png
    465
    534
    media_image17.png
    Greyscale


Regarding claim 28, Mason discloses the cassette base region includes a support rib projecting from the boundary in engagement with the peristaltic tube.

    PNG
    media_image7.png
    318
    401
    media_image7.png
    Greyscale

Regarding claim 29, Mason discloses the support rib is disposed proximate the engagement surface (fig. 3).
Regarding claim 31, Mason discloses the end surface comprises two end surface portions (see below).

    PNG
    media_image18.png
    256
    381
    media_image18.png
    Greyscale

Regarding claim 32, Mason discloses the engagement surface comprises a bridge portion extending between the two end surface portions (the portion of surface 114 that extends between the two end surfaces).
Regarding claim 33, Mason discloses the cassette base region includes a contoured surface (74 in fig. 3) configured to mate a corresponding surface of the pump (fig. 2).
Regarding claim 34, Mason discloses a beneficial agent contained in the fluid reservoir chamber (paragraph 52).
Regarding claim 36, herein after referred to as “interpretation A”, Mason discloses a drug delivery reservoir cassette for a pump (48 in fig. 2), the pump having a lock member movable between an open position and a closed position (the examiner notes that the pump with the lock member is not positively recited and is considered 

    PNG
    media_image1.png
    425
    430
    media_image1.png
    Greyscale

the cassette housing including: a cassette body region (70 in fig. 3) defining a fluid reservoir chamber therein (reservoir 156 in fig. 4 is received within body 70), and a 
    PNG
    media_image19.png
    691
    673
    media_image19.png
    Greyscale



    PNG
    media_image3.png
    362
    547
    media_image3.png
    Greyscale


Regarding claim 37, using an additional/alternative interpretation of Mason regarding claim 36 with respect to the lateral walls and the alignment key and recess, hereinafter referred to as “interpretation B”, Mason discloses a drug delivery reservoir cassette for a pump (48 in fig. 2), the pump having a lock member movable between an open position and a closed position (the examiner notes that the pump with the lock member is not positively recited and is considered functional; in the instant case, Mason 

    PNG
    media_image20.png
    861
    677
    media_image20.png
    Greyscale



    PNG
    media_image21.png
    628
    673
    media_image21.png
    Greyscale
 


    PNG
    media_image3.png
    362
    547
    media_image3.png
    Greyscale

Further regarding claim 37, using interpretation B, Mason discloses the alignment key is centered between the lateral side walls (fig. 3).
Regarding claim 39, using interpretation A, Mason discloses the alignment key projects from the cassette body region into the cassette base region (fig. 3).
Regarding claim 40, using interpretation A, Mason discloses the alignment key is channel-shaped (the alignment key forms a channel to receive tube 158 so that it is considered “channel-shaped”).
Regarding claim 41, using interpretation A, Mason discloses the receiving recess is tapered along the longitudinal axis (see below; Oxford Dictionaries defines “taper” as “diminish or reduce in thickness toward one end”, as seen below, the receiving recess reduces in width going upwards).

    PNG
    media_image22.png
    518
    558
    media_image22.png
    Greyscale

Regarding claim 42, using interpretation A, Mason discloses the cassette base region includes a support rib projecting from the boundary in engagement with the peristaltic tube (see below).

    PNG
    media_image7.png
    318
    401
    media_image7.png
    Greyscale

Regarding claim 44, using interpretation A, Mason discloses the cassette base region includes a contoured surface (74 in fig. 3) configured to mate a corresponding surface of the pump (fig. 2).
Regarding claim 45, using interpretation A, Mason discloses a beneficial agent contained in the fluid reservoir (paragraph 52).
Regarding claim 47, Mason discloses a drug delivery reservoir cassette for a pump (48 in fig. 2), the pump having a lock member movable between an open position and a closed position (the examiner notes that the pump with the lock member is not positively recited and is considered functional; in the instant case, Mason discloses a pump 46 in fig. 2  which has a lock member 54 and 98 in fig. 3 which is movable from an open position in fig. 3 to a closed position in fig. 2), the cassette comprising: a cassette housing (64 in fig. 3) having a front surface (see below), a back surface (see below) and lateral sidewalls (see below), the cassette housing defining a transverse axis extending between the lateral sidewalls (axis extending between lateral sidewalls 

    PNG
    media_image1.png
    425
    430
    media_image1.png
    Greyscale


the cassette housing including: a cassette body region (70 in fig. 4) defining a fluid reservoir chamber therein (reservoir 156 is received in body 70 in fig. 4), and a cassette base region extending longitudinally from the cassette body region (68 in fig. 4), the cassette base region having an end surface extending transversely between the lateral sidewalls opposite the cassette body region (see below) and a boundary configured to be received by the pump (see below), the boundary being disposed between the end surface and the cassette body region (see below); and a peristaltic tube disposed in the cassette base region proximate the end surface and extending  and along a dimension of the boundary (see below; see response to arguments), the peristaltic tube in fluid communication with the fluid reservoir chamber (paragraph 52), wherein the cassette base region further includes a support rib extending longitudinally from the end surface in engagement with the peristaltic tube (see below).

    PNG
    media_image23.png
    691
    673
    media_image23.png
    Greyscale


    PNG
    media_image3.png
    362
    547
    media_image3.png
    Greyscale


Regarding claim 48, Mason discloses the support rib comprises a pair of support rib portions (see below).

    PNG
    media_image24.png
    378
    436
    media_image24.png
    Greyscale

Regarding claim 49, Mason discloses the cassette base region includes a pair of end fittings to receive the peristaltic tube (see below), and further wherein the support rib is substantially aligned between the pair of end fittings (see below; the support rib is entirely between the two end fittings so that it is considered “substantially aligned” between the two end fittings).

    PNG
    media_image25.png
    319
    645
    media_image25.png
    Greyscale

Regarding claim 51, Mason discloses the cassette base region includes a contoured surface (74 in fig. 3) configured to mate a corresponding surface of the pump (fig. 2).
Regarding claim 52, Mason discloses a beneficial agent contained in the fluid reservoir (paragraph 52).
Regarding claim 71, Mason discloses the peristaltic tube is disposed between the end surface and the pair of opposing rails (see below; a portion of the tube is between the end surface and the pair of opposing rails).

    PNG
    media_image26.png
    504
    664
    media_image26.png
    Greyscale

Regarding claim 72, using an alternative/additional interpretation of Mason for claim 18 with respect to the engagement surface, Mason discloses a drug delivery reservoir cassette for a pump (64 in fig. 3), the pump having a lock member movable between an open position and a closed position (the examiner notes that the pump and lock member are not positively recited and are functional, as such, the cassette of Mason is fully capable of receiving a pump having the lock member; in the present case Mason discloses a pump usable with the cassette having a lock member 54 and 98 in fig. 3 which is movable from an open position in fig. 3 to a closed position in fig. 2), the cassette comprising: a cassette housing having a front surface, a back surface and lateral sidewalls (see below), the cassette housing defining a transverse axis extending between the lateral sidewalls (axis extending between lateral sidewalls below) and a 

    PNG
    media_image27.png
    425
    430
    media_image27.png
    Greyscale

the cassette housing including: a cassette body region (70 in fig. 4) defining a fluid reservoir chamber therein (156 in fig. 4), and a cassette base region extending longitudinally from the cassette body region (68 in fig. 4), the cassette base region having an end surface extending transversely between the lateral sidewalls opposite the cassette body region (see below) and a boundary configured to be received by the pump (see below), the cassette base region including an engagement surface extending transversely proximate the end surface (see below) and configured to be engaged by the lock member when in the closed position (fig. 2), the boundary being disposed between the end surface and the cassette body region (see below);

    PNG
    media_image28.png
    691
    673
    media_image28.png
    Greyscale

 and a peristaltic tube disposed in the cassette base region proximate the end surface (80 in fig. 4) and extending aligned with the engagement surface between the lateral sidewalls (fig. 4 shows the tube extending transversely across the engagement surface so that it is “transversely aligned” with the engagement surface) and along a dimension of the boundary (see below; see response to arguments above), the peristaltic tube in fluid communication with the fluid reservoir chamber (paragraph 52).

    PNG
    media_image3.png
    362
    547
    media_image3.png
    Greyscale

Further regarding claim 72, using the alternative/additional interpretation set forth above, Mason discloses the cassette base region further includes an opening extending between a front surface and a back surface of the cassette base region to receive the lock member (see below).

    PNG
    media_image29.png
    402
    607
    media_image29.png
    Greyscale

Regarding claim 73, using the alternative/additional interpretation of Mason set forth above, Mason discloses the engagement surface is disposed between the opening and the end surface (see above and fig. 3).
Regarding claim 74, Mason discloses the peristaltic tube is disposed proximate the engagement surface (fig. 3).
Regarding claim 75, Mason discloses at least a portion of the support rib is disposed between the peristaltic tube and the end surface of the cassette base region (see below).

    PNG
    media_image30.png
    368
    492
    media_image30.png
    Greyscale

Regarding claims 76, Mason discloses the cassette base region further includes a recessed front surface opposite the back surface of the cassette housing (see below), the peristaltic tube disposed between the recessed front surface and the back surface (fig. 3 shows a portion of the tube positioned behind the recessed front surface so that its positioned between the front surface and the back surface).

    PNG
    media_image31.png
    441
    474
    media_image31.png
    Greyscale


Regarding claims 77, Mason discloses the cassette base region further includes a recessed front surface opposite the back surface of the cassette housing (see below), the peristaltic tube disposed between the recessed front surface and the back surface (fig. 3 shows a portion of the tube positioned behind the recessed front surface so that its positioned between the front surface and the back surface).

    PNG
    media_image32.png
    386
    604
    media_image32.png
    Greyscale


Regarding claims 78, using interpretation A, Mason discloses the cassette base region further includes a recessed front surface opposite the back surface of the cassette housing (see below), the peristaltic tube disposed between the recessed front surface and the back surface (fig. 3 shows a portion of the tube positioned behind the recessed front surface so that its positioned between the front surface and the back surface).

    PNG
    media_image31.png
    441
    474
    media_image31.png
    Greyscale

Regarding claims 79, Mason discloses the cassette base region further includes a recessed front surface opposite the back surface of the cassette housing (see below), the peristaltic tube disposed between the recessed front surface and the back surface (fig. 3 shows a portion of the tube positioned behind the recessed front surface so that it is positioned between the front surface and the back surface).

    PNG
    media_image33.png
    447
    652
    media_image33.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17, 35, 46, and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mason, as applied to claims 1, 16, 18, 34, 36, 45, 47, and 52 above, and further in view of Rise (U.S. Patent No. 6,227,203).
Regarding claims 17, 35, 46, and 53, Mason discloses all of the claimed limitations set forth in claims 1, 16, 18, 34, 36, 45, 47, and 52, as discussed above, but is silent on the beneficial agent comprises one or more of levodopa and carbidopa.
Rise teaches that levodopa is the main medicine used to treat Parkinson's disease (1:34-35).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the beneficial agent of Mason to be levodopa.  This modification of using levodopa would provide the benefit of providing effective therapy to a patient with Parkinson's disease, as taught by Rise.

                                                                                                                                                                  

Allowable Subject Matter
Claims 80-83 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest piece of prior art is Mason.  However, Mason does not teach or disclose a peristaltic tube substantially parallel to the end surface.  Instead, the tube of Mason forms a loop to engage the rotor carriage (86 in fig. 3).  As such, PHOSITA would not be motivated to modify the tube to be substantially parallel to the end surface.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481.  The examiner can normally be reached on Monday-Friday (9 AM - 5 PM EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783       
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783